Title: To Benjamin Franklin from John Shuttleworth, [14 August 1782]
From: Shuttleworth, John
To: Franklin, Benjamin


Sir
Hotel d’Hambourg Ruè Jacob.Wednesday Afternoon [August 14, 1782]
Since I had the honor of conversing with you, it has occurred to me, that much of the expence, danger of capture, and inconvenience attending my intended voyage would be prevented by going to New York: the difficulty of getting from thence to Maryland seems, to me, to be that of being received into General Washington’s lines; I have been a little acquainted with him from having met him at Sir Robert Eden’s table, when he was Governor of Maryland, but so many years have elapsed since that time, and his mind has been so continually employed in affairs of importance that he most probably may have forgotten me, entirely; I imagine a few lines from you, such as I might send by a flag of truce, expressive of my intention of settling in America would entirely remove all difficulties of that sort perhaps too, my profession would be no bar to my reception, especially if it be considered that there are very few Gentleman who have had those opportunities of acquiring professional Knowledge which I have happily experienced: If, therefore, you should see nothing improper in favoring me with an introduction of that kind to the General I should esteem myself extremely obliged to you for it.
As an interested person I may see this affair in a different point of view to that in which your experience may lead you to consider it; but I beg leave to assure you that I wd not presume to sollicit a favor which I foresaw might be attended with any inconvenience to yourself, and I must beg that you will attribute any impropriety in my request to my want of Reflection.
It is my intention to leave paris on Saturday morning on my return to England, (for a few days), by way of Lisle and ostend; and I will do myself the honor of calling upon you on Friday morning, when you may depend [torn: on?] my care of any letter or message with which you may please to favor me. I am with very great respect Sir yr obliged and very obedt Servt
John Shuttleworth
 
Addressed: Doctor Franklin / Passÿ
Notation: Shuttleworth
